Citation Nr: 0923838	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-18 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1987 to January 
1999.  His service included service in Southwest Asia during 
the Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Phoenix, Arizona.  Thereafter, the Winston-
Salem RO assumed jurisdiction.

The Veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2007.  A transcript 
of the hearing is of record.  

This matter was previously before the Board in August 2007, 
at which time it was remanded for further development.  


FINDINGS OF FACT

1.  Sleep apnea had its origins in service.  

2.  Narcolepsy had its origins in service.  


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1117 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2008). 

2.  Narcolepsy was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 1117; 38 C.F.R. §§ 3.102, 3.303, 3.317. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For veterans with service in the Southwest Asia Theater of 
Operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Under this law and regulation, service connection 
may be warranted for a Persian Gulf veteran who exhibits 
objective indications of "a qualifying chronic disability" 
that became manifest during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than not later than December 31, 2011.  38 C.F.R. 
§ 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.§ 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

Medically unexplained chronic multi symptom illnesses are 
defined by a cluster of signs or symptoms, and are currently 
limited to chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as the Secretary has not determined 
that any other conditions meet the criteria for a medically 
unexplained chronic multi symptom illness.

Chronic multisymptom illnesses of partially understood 
etiology and pathophysiology will not be considered medically 
unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic. The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§ 1110 is nevertheless warranted.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.

A review of the Veteran's service treatment records reveals 
that he reported having trouble sleeping and staying asleep 
on several occasions during service.  On his August 1998 
report of medical history, the Veteran checked the "yes" 
box when asked if he had or ever had frequent trouble 
sleeping.  In the notes section of the report, it was 
indicated that the Veteran had trouble sleeping sometimes.  

In an April 1999 letter, the Veteran's spouse indicated that 
after his return from Saudi, she noticed several changes.  As 
to a sleeping disorder, she noted that after a major conflict 
it was probably normal for a person to awake in a deep sweat 
and mumble phrases as though they were actually going through 
the event.  She stated that this happened quite often for the 
first six to right months following his return.  She further 
indicated that this continued to happen.  She reported that 
she did not have a medical degree but that this could be the 
reason for him being tired all the time.  She noted that if 
he did not keep busy he could fall  asleep anytime and 
anywhere.  His concentration level was low and this could be 
the result of these symptoms.  

At the time of an August 1999 VA psychiatric examination, the 
Veteran reported that his wife indicated that he tended to 
jerk in his sleep when trying to fall asleep.  He stated that 
although he was sleeping six hours per night, his rest varied 
and he sometimes did not feel rested.  

In April 2002, the Veteran filed a claim for disturbed sleep 
patterns.  He noted that he had been having sleeping problems 
for quite some time.  He indicated that he was not able to go 
to work as a result of being too sleepy and too tired.  The 
Veteran stated that he was too sleepy and fatigued to play 
with his children.  

Treatment records obtained in conjunction with the Veteran's 
claim reveal that a sleep study performed in October 2001 
demonstrated evidence of minimal sleep apnea.  It was noted 
that in light of the Veteran's significant hypersomnolence he 
should be considered for a multiple sleep latency test to 
look for evidence of narcolepsy and/or idiopathic 
hypersomnolence.  

At the time of a March 2002 VA visit, the Veteran complained 
of excessive daytime sleepiness.  He had had this problem for 
two years.  He felt tired when getting up in the morning.  
The Veteran would get up, drive his children to school, and 
come home and take a nap before going to work.  At work, he 
had to stay busy or he would fall asleep if he sat in a 
chair.  He was able to fall asleep immediately but would wake 
up during the night and stay up for as much as an hour.  The 
Veteran's wife reported some snoring at night and the Veteran 
noted waking up at night gasping for air.  He had fallen 
asleep driving.  The Veteran had also fallen asleep talking 
to family members.  He felt chronically sleep deprived.  A 
diagnosis of insomnia versus excessive daytime sleepiness 
versus narcolepsy was rendered.  

An April 2002 multiple sleep latency study revealed a 
diagnosis of possible narcolepsy, but a final diagnosis could 
not be made.  

In a June 2003 treatment record, the Veteran was noted to 
have fallen asleep at the wheel at stop lights.  An 
assessment of narcolepsy/cataplexy was rendered at that time.  

A June 2003 sleep study was negative for obstructive sleep 
apnea although it was noted that mild to moderate snoring and 
associated arousals might represent upper airway resistance.  
In a June 2003 addendum, a diagnosis of narcolepsy was 
rendered.  

At the time of a September 2003 VA examination, the Veteran 
reported that while in Saudi Arabia he prevented himself from 
falling asleep due to fear of scud missiles.  Since that 
time, he continued to have problems staying asleep.  He would 
wake up twice a night and denied having any event which would 
wake him up.  Once awake, he could not go back to sleep for 
at least a few hours, sometimes not at all.  These events 
occurred nightly. He had had no such problems prior to 
service.  The examiner noted the results of the prior sleep 
studies.  

As to narcolepsy, the examiner indicated that the Veteran had 
reported falling asleep at a light in 2001 and stated that a 
second incident had occurred when reading at home one day.  
He denied any confusion after each event.  Diagnoses of 
disturbed sleep pattern/sleep disorder and narcolepsy were 
rendered.  

The examiner indicated that the Veteran continued to suffer 
from sleep disturbances due to Gulf War related stress and 
sleep disruption.  She stated that certainly the fatigue and 
two episodes of narcolepsy could as likely as not be due to 
his chronic lack of sleep.  She stated that the two sleep 
studies did not support a diagnosis of sleep apnea and that 
his sleep disturbances could as likely as not be attributed 
to his Gulf War disruption and subsequent poor sleeping 
habits.   

A January 2005 sleep study revealed mild obstructive sleep 
apnea with good response to the use of nasal CPAP.  A 
multiple sleep latency test performed at that time revealed 
evidence of significant hypersomnolence without REM-related 
events.  These findings were noted to not fulfill the MSLT 
criteria for narcolepsy.  

In his March 2005 notice of disagreement, the Veteran 
indicated that he had been placed on a positive airway 
pressure machine because of the results of his most recent 
sleep study.  

In the May 2006 substantive appeal, the Veteran's wife 
indicated that he had never had any sleep problems prior to 
his Gulf War service.  He now stayed awake most of the night 
and was tired during the day.  

At his March 2007 hearing, the Veteran indicated that his 
sleep problems started during the Gulf War when he would 
shake himself to prevent going to sleep.  The Veteran stated 
that he was not treated for his sleep problems in service.  
He noted that his sleep problems persisted after he was out 
of the service.  He testified that he was given diagnoses of 
sleep apnea and narcolepsy following service.  

In August 2007, the Board remanded this matter for further 
development to include a VA examination.  

The Veteran was afforded the requested VA examination and 
sleep study in August 2008.  The sleep study revealed 
findings consistent with sleep apnea.  The examiner noted 
that the Veteran reported that his sleeping problems began 
while trying to stay awake during the Gulf War.  He indicated 
that his condition had become progressively worse since that 
time.  He was currently using a CPAP mask and machine.  
Following examination, a diagnosis of sleep apnea was 
rendered.  The examiner stated that he could not resolve the 
issue of whether it was at least as likely as not that the 
Veteran's current sleep apnea was related to service without 
resort to speculation.  The examiner observed that in August 
1998, the Veteran reported that he was having sleeping 
trouble and difficulty concentrating.  He further noted that 
in October 1998, the Veteran underwent a comprehensive 
clinical evaluation, at which time he was noted to have no 
motivation, fatigue, awaking tired, unable to focus on 
thoughts, and difficulty getting to sleep and staying asleep.  
He admitted to snoring loudly at times but denied that he 
stopped breathing while asleep.  The Veteran had no work up 
for sleep apnea while in the military.  

The examiner observed that after his discharge, the Veteran 
had a number of sleep studies.  The initial one showed 
minimal sleep apnea.  In 2005, a sleep study again revealed 
sleep apnea and treatment with CPAP was begun.  The most 
recent examination continued to show sleep apnea.  

The examiner stated that he would only be resorting to mere 
speculation to determine when sleep apnea began.  He noted 
that the Veteran had nonspecific complaints during his time 
in service.  He stated that these symptoms could be 
attributed to sleep apnea or other sleep disturbances.  

In a May 2009 statement, which was received after the 
issuance of the last supplemental statement of the case but 
for which a proper waiver was submitted, L. M., a friend and 
fellow soldier who was in the Veteran's Company, noted that 
the Veteran had difficulty sleeping during the Gulf War as a 
result of wanting to stay up due to the firing of SCUD 
missiles.  He indicated that he was a few cots down from the 
Veteran and could hear him tossing and turning all night.  He 
reported that he kept in touch with the Veteran as he was his 
barber.  He noted that the Veteran stated that he had 
continued to have problems with sleeping throughout the 
years.  

As it relates to the issue of an undiagnosed illness, the 
Veteran has been diagnosed with both sleep apnea and 
narcolepsy.  Thus, neither claimed disability is a 
"qualifying chronic disability" and presumptive service 
connection under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 is not 
warranted.

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
While the evidence does not overwhelmingly support the grant 
of service connection for sleep apnea or narcolepsy, it 
cannot be stated that the preponderance of the evidence is 
against the claims.

As it relates to sleep apnea, the Board notes that although 
there were no actual diagnoses of sleep apnea during service, 
the Veteran reported having difficulty sleeping on several 
occasions during service.  Moreover, his wife has indicated 
that the Veteran had difficulty sleeping while in service.  
Sleep apnea was also diagnosed at the time of the first sleep 
study that was administered in October 2001.  The Veteran has 
also reported having a continuity of symptomatology with 
regard to his sleep problems subsequent to service.  Although 
a June 2003 sleep study indicated that the Veteran did not 
have sleep apnea, which led the September 2003 VA examiner to 
state that the sleep studies did not support a diagnosis of 
sleep apnea, she indicated that his sleep disturbances could 
as likely as not be attributed to his Gulf War disruption and 
subsequent poor sleeping habits.  Thereafter, additional 
sleep studies performed in June 2005 and August 2008 revealed 
findings consistent with sleep apnea.  Moreover, while the 
August 2008 VA examiner indicated that he could not determine 
whether the Veteran's sleep apnea was related to his period 
of service without resort to speculation, he did note that 
the Veteran's nonspecific complaints in service could be 
related to his current sleep apnea.  

The evidence as to whether the Veteran's current sleep apnea 
is related to his inservice sleep problems is at least in 
equipoise.  As such, reasonable doubt must be resolved in 
favor of the Veteran.  Therefore, service connection is 
warranted for sleep apnea.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Likewise, with the veteran's claim for narcolepsy, there were 
no actual diagnoses of narcolepsy in service.  However, the 
Veteran did report having sleeping problems in service and 
trouble getting to and staying asleep.  Moreover, a diagnosis 
of insomnia versus excessive daytime sleepiness versus 
narcolepsy was rendered at the time of a March 2002 visit, 
and an April 2002 multiple sleep latency study revealed a 
diagnosis of possible narcolepsy, but a final diagnosis could 
not be made.  In June 2003, the Veteran was noted to have 
fallen asleep at the wheel at stop lights and assessment of 
narcolepsy/cataplexy was rendered at that time.  Moreover, in 
a June 2003 addendum, following the June 2003 sleep study, a 
diagnosis of narcolepsy was rendered.  In addition, the 
September 2003 VA examiner, stated that certainly the fatigue 
and two episodes of narcolepsy could as likely as not be 
related to his chronic lack of sleep.  

The evidence as to whether the Veteran's current narcolepsy 
is related to his inservice sleep problems is at least in 
equipoise. As such, reasonable doubt must be resolved in 
favor of the Veteran.  Therefore, service connection is 
warranted for narcolepsy.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
on this claim, further assistance is not required to 
substantiate that element of the claim.


ORDER

Service connection for sleep apnea is granted.  

Service connection for narcolepsy is granted.  




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


